UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April3, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-26734 SANDISK CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0191793 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 601 McCarthy Blvd. Milpitas, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (408) 801-1000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filer¨ Non accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ Number of shares outstanding of the issuer’s common stock $0.001 par value, as of April3, 2011: 238,319,651. SanDisk Corporation Index Page No. PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets as of April3, 2011 and January2, 2011 3 Condensed Consolidated Statements of Operations for the three months ended April3, 2011 and April4, 2010 4 Condensed Consolidated Statements of Cash Flows for the three months ended April3, 2011 and April4, 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 49 Item 4. Controls and Procedures 51 PART II. OTHER INFORMATION Item 1. Legal Proceedings 52 Item 1A. Risk Factors 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 74 Item 3. Defaults Upon Senior Securities 74 Item 4. (Removed and Reserved) 74 Item 5. Other Information 74 Item 6. Exhibits 74 Signatures 75 Exhibit Index 76 2 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements SANDISK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) April3, January2, (Inthousands) ASSETS Current assets Cash and cash equivalents $ $ Short-term marketable securities Accounts receivable from product revenues, net Inventory Deferred taxes Other current assets Total current assets Long-term marketable securities Property and equipment, net Notes receivable and investments in flash ventures with Toshiba Deferred taxes Intangible assets, net Other non-current assets Total assets $ $ LIABILITIES Current liabilities Accounts payable trade $ $ Accounts payable to related parties Other current accrued liabilities Deferred income on shipments to distributors and retailers and deferred revenue Total current liabilities Convertible long-term debt Non-current liabilities Total liabilities Commitments and contingencies (see Note 12) EQUITY Stockholders’ equity Preferred stock — — Common stock Capital in excess of par value Retained earnings Accumulated other comprehensive income Total stockholders’ equity Non-controlling interests ) ) Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents SANDISK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended April3, April4, (Inthousands, except per share amounts) Revenues Product $ $ License and royalty Total revenues Cost of product revenues Amortization of acquisition-related intangible assets Total cost of product revenues Gross profit Operating expenses Research and development Sales and marketing General and administrative Amortization of acquisition-related intangible assets — Total operating expenses Operating income Interest income Interest (expense) and other income (expense), net ) ) Total other income (expense) ) Income before income taxes Provision for income taxes Net income $ $ Net income per share: Basic $ $ Diluted $ $ Shares used in computing net income per share: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents SANDISK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended April3, April4, (Inthousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred taxes ) Depreciation Amortization Provision for doubtful accounts ) ) Share-based compensation expense Excess tax benefit from share-based compensation ) ) Impairment, restructuring and other ) ) Other non-operating Changes in operating assets and liabilities: Accounts receivable from product revenues ) Inventory Other assets ) Accounts payable trade ) ) Accounts payable to related parties ) ) Other liabilities Total adjustments Net cash provided by operating activities Cash flows from investing activities: Purchases of short and long-term marketable securities ) ) Proceeds from sales of short and long-term marketable securities Proceeds from maturities of short and long-term marketable securities Acquisition of property and equipment ) ) Proceeds from sale of assets — Distribution from FlashVision Ltd. — Investment in Flash Forward Ltd. ) — Notes receivable issuance, Flash Partners Ltd. and Flash Alliance Ltd. ) — Notes receivable proceeds, Flash Partners Ltd. and Flash Alliance Ltd. — Purchased technology and other assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from employee stock programs Repayment of debt financing — ) Excess tax benefit from share-based compensation Net cash provided by (used in) financing activities ) Effect of changes in foreign currency exchange rates on cash ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents SANDISK CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Organization and Summary of Significant Accounting Policies Organization These interim Condensed Consolidated Financial Statements are unaudited but reflect, in the opinion of management, all adjustments, consisting of normal recurring adjustments and accruals, necessary to present fairly the financial position of SanDisk Corporation and its subsidiaries (the “Company”) as of April3, 2011, the Condensed Consolidated Statements of Operations for the three months ended April3, 2011 and April4, 2010, and the Condensed Consolidated Statements of Cash Flows for the three months ended April3, 2011 and April4, 2010.Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States (“U.S.”) generally accepted accounting principles (“GAAP”) have been omitted in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”).These Condensed Consolidated Financial Statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in the Company’s most recent Annual Report on Form 10-K filed with the SEC on February23, 2011.The results of operations for the three months ended April3, 2011 are not necessarily indicative of the results to be expected for the entire fiscal year. Basis of Presentation.The Company’s fiscal year ends on the Sunday closest to December31, and its fiscal quarters consist of 13 weeks and generally end on the Sunday closest to March31, June30, and September30, respectively.The first quarters of fiscal years 2011 and 2010 ended on April3, 2011 and April4, 2010, respectively.For accounting and disclosure purposes, the exchange rates at April3, 2011 and April4, 2010 of 84.57 and 94.60, respectively, were used to convert Japanese yen to U.S. dollar.Certain prior period amounts have been reclassified in the footnotes to conform to the current period presentation, including line items within comprehensive income. Organization and Nature of Operations.The Company was incorporated in Delaware on June1,1988.The Company designs, develops and markets flash storage products used in a wide variety of consumer electronics products.The Company operates in one segment, flash memory storage products. Principles of Consolidation.The Condensed Consolidated Financial Statements include the accounts of the Company and its majority-owned subsidiaries.All intercompany balances and transactions have been eliminated.Non-controlling interest represents the minority shareholders’ proportionate share of the net assets and results of operations of the Company’s majority-owned subsidiaries. Use of Estimates.The preparation of Condensed Consolidated Financial Statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the Condensed Consolidated Financial Statements and accompanying notes.The estimates and judgments affect the reported amounts of assets, liabilities, revenues, expenses and related disclosure of contingent liabilities.On an ongoing basis, the Company evaluates its estimates, including those related to customer programs and incentives, intellectual property claims, product returns, allowance for doubtful accounts, inventories, marketable securities and investments, impairments of long-lived assets, income taxes, warranty obligations, restructuring, contingencies, share-based compensation and litigation.The Company bases estimates on historical experience and on other assumptions that its management believes are reasonable under the circumstances.These estimates form the basis for making judgments about the carrying value of assets and liabilities when those values are not readily apparent from other sources.Actual results could materially differ from these estimates. 6 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2. Investments and Fair Value Measurements Financial assets and liabilities measured at fair value on a recurring basis as of April3, 2011 were as follows: Total Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) (Inthousands) Money market funds $ $ $
